Citation Nr: 1735020	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, bipolar disorder, and psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from March 2004 to January 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for psychiatric disability claimed as "major depression, psychosis, substance abuse, anxiety, fear of bodily harm, threat to the physical integrity of [] life, recurrent dreams, avoid[ing] activities, [and] outbursts of anger."

In November 2013, the Veteran testified during a Board hearing at the RO.  A transcript of the hearing is of record.

In January 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further development.  

After issuing a supplemental statement of the case (SSOC) in September 2015, the AOJ added additional evidence to the Veteran's claims file.  In April 2017, VA received a waiver of RO jurisdiction for this evidence in a written statement from the Veteran's representative on his behalf that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

A psychiatric disorder was not manifested during service, psychosis was not shown during the first post-service year, and the most persuasive evidence on the question of etiology indicates that the Veteran's current psychiatric disability is not otherwise related to his active service, to include hitting his head in a December 2006 ATV accident.



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

With respect to the Veteran's claim for service connection for a psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided an adequate notice letter to the Veteran in December 2011.

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issue decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA treatment records, and lay statements and hearing testimony are associated with the claims file.  VA provided a relevant examination as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Service Connection

The Veteran contends that he has a current psychiatric disability that began during military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for psychiatric problems, including depression and anxiety.  In a September 2003 enlistment report of medical history, he denied currently or ever having nervous trouble; frequent trouble sleeping; having received any counseling, evaluation, or treatment for a mental condition; depression or excessive worry; attempted suicide; or using illegal drugs or abusing prescription drugs.  On enlistment examination the same day, his psychiatric function was reported as normal on clinical evaluation.

In August 2004, the Veteran was referred to a substance abuse rehabilitation program because in July 2004, he had presented late to formation, smelling of alcohol.  He admitted he "was drinking one night and [] was disorderly."

In July 2005, the Veteran presented for intake to the Alcohol and Drug Abuse Prevention and Treatment Program (ADAPT) after getting a DUI.  The assessment was alcohol abuse.  A treatment record from a few days later reflects that he was late to formation and had alcohol on his breath again.  His records document that he participated in individual and group therapy sessions for alcohol abuse from July 2005 to February 2006.  Records from these visits documented mental status examinations within normal limits.

On December 27, 2006, the Veteran sought treatment for right shoulder pain.  He reported flipping on a four-wheeler he was riding five days earlier.  He stated that he hit his head on the ground and fainted, did not seek medical care after the incident, but the right side of his head was sore and his shoulder still hurt.  On neurological and mental status examination, he had normal speech, appearance, affect, and cognitive function; euthymic mood; no motor dysfunction; and normal gait and stance.  X-ray examination revealed no evidence of fracture; however, he had a right acromioclavicular separation.  

In January 2007, the Veteran reported to a scheduled ADAPT appointment because he had received a second DUI.  He indicated he had received a letter of reprimand and was unsure about his future status in the Air Force.  Reported findings on mental status examination included the following:  alert and oriented; no suicidal or homicidal ideation and no plans or intent; serious mood; normal affect; no evidence of psychosis; insight and judgment within normal limits; and normal IQ.  The assessment was alcohol abuse.  Subsequently, the Veteran reported in a medical history form that compared to his last medical assessment/physical examination, his overall health was the same.  He denied having had any illnesses or injuries that caused him to miss duty for longer than three days and denied having any other questions or concerns about his health.  The examining physician indicated he reviewed the Veteran's medical history and noted no new medical problems since the last examination.  He observed that the Veteran had injured his right shoulder in a motor vehicle accident in December 2006, but had recovered.  The examiner reported that physical examination was normal, which included the right shoulder.

The following day, a flight commander authorized a request to involuntarily discharge the Veteran from service under honorable conditions.

The Veteran established VA medical care in Oklahoma in March 2007.  He disclosed drinking one-half to one whole fifth (750 ml) of alcohol daily.  He denied alcohol withdrawal, seizure, or delirium tremens symptoms.  The assessment included alcohol abuse, and the physician referred him to a counselor.  A March 2007 addiction psychiatry note documents the Veteran's report that he had "been drinking a half of a fifth to a fifth of alcohol a day" and that he "began abusing alcohol at about 13 or 14 years of age" (since around 1996 or 1997).  He stated that during his Air Force service, he began drinking heavily to the point that he showed up for work smelling of alcohol and was eventually discharged.  He reported receiving two DUIs, the last one on December 21, 2006, in North Carolina.  The assessment was alcohol dependency.

In May 2007, the Veteran presented for a history and physical examination for admission to a VA outpatient substance abuse treatment program (SATP).  He reported using alcohol for approximately seven years (since 2000) and drinking a fifth of rum per day.  He described a December 2006 motor vehicle accident, which resulted in "head trauma with [loss of consciousness] and concussion."  During a review of systems, he denied any suicidal or homicidal ideation; any thoughts or plan to hurt himself or others; any auditory or visual hallucinations; or delusions, obsessions, or compulsions.  Reported examination findings revealed he was alert and oriented to person, place, and time; had good judgment and insight; had intact recent and remote memory; and mood and affect were normal.  The assessment included alcohol dependence.  

Related to his report of a December 2006 head trauma, he denied any sequelae, including seizure disorder, dizziness, headaches, memory loss, fainting, muscle weakness, numbness or tingling sensations, vision problems, or nausea or vomiting.  Examination of his head was normocephalic and atraumatic.  Neurologic examination revealed cranial nerves 2 through 12 intact, no gross sensory or motor deficits, symmetric reflexes, no cerebellar signs, and no involuntary movements.

During January 2010 VA treatment, the Veteran reported ordinarily drinking one-half gallon of vodka daily and that he had a recent withdrawal seizure.  Later in January 2010, the Veteran's father brought him to a VA clinic to reestablish primary care.  The Veteran endorsed symptoms of depression.  The assessment was substance abuse; alcohol hepatitis with steatosis; seizure disorder/altered mental status, probably due to elevated ammonia level.  The next day, the Veteran was evaluated at a VA emergency department to obtain medical clearance for a residential alcohol treatment program.  He admitted drinking more than a fifth of vodka per day and over a gallon of vodka per day on weekends for the past two to three years.

In March 2010, the Veteran had an initial mental health evaluation with a VA psychiatrist.  He reported a four to five week history of moderate depressive symptoms, including depressed mood, anxiety, insomnia, lack of motivation, uncertainty, and intermittent feelings of helplessness.  He described a strong family history of alcohol dependence and stated he had been fighting alcohol dependence for the last ten years (since 2000).  The assessment was depression, not otherwise specified (NOS); alcohol dependence.

Subsequent VA treatment records document numerous admissions for alcohol withdrawal and detoxification; alcohol dependence treatment; suicidal and homicidal ideation with symptoms of psychosis; and treatment for severe bipolar disorder with psychotic features, which was diagnosed in February 2013.  The records also document occasional reports of sustaining a traumatic brain injury (TBI) in a December 2006 ATV accident and his report that he was not receiving any treatment for a TBI.  The records are silent for diagnosis or treatment of a TBI.

In December 2011, VA received the Veteran's claim for "major depression, psychosis, substance abuse, anxiety, fear of bodily harm, threat to the physical integrity of [] life, recurrent dreams, avoid[ing] activities, [and] outbursts of anger." 

In his July 2012 notice of disagreement (NOD), the Veteran stated that he became depressed while stationed overseas and that he "felt ashamed of this and started to drink in an effort to cope."  He denied ever going to "sick call for any sort of treatment of these problems."  In October 2012, he reiterated his belief that his "problems started while in service" with major depression, psychosis with anxiety, substance abuse, and other symptoms of psychiatric impairment.

In November 2013, the Veteran testified that he first noticed symptoms of depression a "couple months" before his discharge, including "lack of interest, disassociation [sic] with friends, sleeping problems, just a dull feeling overall."  He stated that he started having symptoms of depression just after an ATV accident in which he sustained a shoulder injury and head injury.  He described hitting a dry spot, flipping over while not wearing a helmet, and waking in a police car.  He testified that he did not receive any treatment because he went straight to jail and got out on Christmas day.  Regarding psychiatric symptoms, he added that he "wasn't sure exactly what was going on" and applied for VA healthcare almost immediately after his discharge, seeking "psychiatric help because the symptoms were just getting worse."  He indicated he received all his medical treatment at VA and had not been seen or treated for a head injury.

In September 2015, the Veteran was afforded a VA examination by a clinical psychologist.  He described his current symptoms and relevant social, occupational, mental health, legal and behavioral, and substance abuse history.  He denied seeking any treatment for mental health problems during service or for more than a year after discharge.  Following a diagnostic interview, review of the claims file, subjective history from the Veteran, and behavioral observations, the diagnosis was bipolar I disorder with psychotic features and severe alcohol use disorder.  The examiner indicated that symptoms such as psychotic features and mood swings, depression, anxiety, psychotic features, poor judgment, and concentration problems were associated with bipolar disorder; loss of jobs, relationship problems, and legal problems were related to alcohol dependence.  The examiner concluded that although the Veteran had an ATV accident in December 2006, which lead to being "unconscious," he observed that the Veteran had been intoxicated at the time, was not treated for a head injury in service, and post-service work-ups in May and October 2007 were negative for any TBI.

Regarding the diagnosed bipolar disorder with psychotic features, depression, and alcohol dependence, the examiner opined that these disabilities were less likely as not causally related to any incident or event during military service.  In support of his conclusion, the examiner noted that the Veteran did not seek mental health treatment in service, post-service workups in 2007 for mental health and TBI problems showed a lack of mental health disorder(s) or TBI, and although the Veteran received treatment for alcohol abuse or dependence during military service and since separation from service, a mental disorder was not diagnosed until 2010.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against the claim of service connection for a psychiatric disorder, including depression, bipolar disorder, and psychosis.

To the extent the Veteran contends that a psychiatric disorder, such as depression, bipolar disorder, or psychosis, began or manifested during service, the Board finds he is not competent to make such a determination.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  He, however, is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.

Nevertheless, for the reasons discussed below, the Board finds the Veteran's statements regarding an in-service onset of psychiatric symptoms are not credible.  First, the Veteran's service treatment records consistently document mental status examination findings within normal limits.  In the context of his treatment for alcohol abuse, he had many opportunities to report psychiatric problems, but he denied any such problems.  Moreover, post-service VA treatment records reflect that medical personnel elicited information from him about any mental health problems during his treatment for alcohol dependence and other medical examinations, but again, he denied psychiatric problems and mental status examinations were normal.  Therefore, the Board finds that a psychiatric disorder was not manifested in service, and a psychotic disorder was not manifested to a compensable degree within a year of separation from service.

Instead, competent medical evidence of record documents that depression was diagnosed in 2010, concurrent with the Veteran's increasing alcohol consumption of up to a gallon of vodka per day on weekends, which had also resulted in liver disease, withdrawal seizures, alcoholic pancreatitis, and alcohol poisoning.  Moreover, the records reflect repeated hospital admissions for alcohol withdrawal and dependence and that he was diagnosed in the context of such treatment with severe bipolar disorder with psychotic features in 2013.

Second, the Veteran's statement that he began drinking during service to cope with depression symptoms is not credible because he made numerous consistent statements to various medical personnel after service that he started abusing alcohol sometime between age 13 in 1996 and 2000, several years before entering military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  In addition, competent medical evidence of record documents the Veteran's alcohol abuse in service many years before any psychiatric disorder first manifested in 2010.  As a result, his suggestion that he started drinking in response to psychiatric problems or some other event in service is unsupported by the evidence of record. 

Turning to the medical opinion evidence, the Board finds the September 2015 VA examiner's opinions are persuasive and probative evidence against the claim for service connection because they were based on a review of the claims file, examination of the Veteran, and were supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As detailed, the examiner concluded that the Veteran did not sustain a TBI in service because his loss of consciousness at the time of the December 2006 ATV accident, which also resulted in his second DUI, was attributable to his excessive alcohol consumption and because examination in service and shortly after service did not reveal any presence of a TBI.  Therefore, the Veteran's suggestion that a psychiatric disorder may be related any TBI from the December 2006 ATV accident is unsupported by the evidence of record.

The VA examiner also concluded that a psychiatric disorder was not incurred in or related to service because examinations in service and after service (until 2010) documented findings of absent psychiatric symptoms based on observations by medical personnel and the Veteran's reports of denying such symptoms.  The Board finds the examiner's opinion persuasive because it is consistent with the Veteran's service treatment records, which document normal psychiatric function, and post-service VA treatment records, which document a psychiatric disorder first diagnosed in 2010.

Finally, to the extent that the Veteran's alcohol abuse or dependence manifested during military service, service connection for this disorder is precluded.  For VA purposes, willful misconduct includes the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The simple drinking of alcoholic beverages is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  In this case, the Veteran's service treatment records document his abuse of alcohol over time.  

Moreover, his alcohol abuse during service was sufficient to cause disability.  Here, the Board deduces from the Veteran's post-service statement to VA medical personnel that he received his second DUI in December 2006, his testimony that he awoke in a police car immediately after the December 2006 ATV accident, and his testimony that he did not get out of jail until Christmas day in 2006, that he had been drinking heavily during his December 2006 ATV accident, which resulted in a separated shoulder.  See Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (holding that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service).  In other words, his excessive use of alcohol at the time of injury was sufficient to cause, and did cause, disability.  Accordingly, service connection for the Veteran's primary alcohol abuse during service and for any disability resulting from his alcohol abuse is precluded.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, including depression, bipolar disorder, and psychosis, is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


